Per Curiam.

Upon careful review and consideration of the evidence, this court concurs in the finding of the board that respondent violated Canon 7A(1)(b) of the Code of Judicial Conduct, and concurs in the recommendation that respondent be given a public reprimand.
Therefore, it is the judgment of this court that respondent be given a public reprimand.

Judgment accordingly.

W. Brown, Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., dissents.
Locher and Holmes, JJ., dissent separately.